 Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 1 of 12




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

MUTINTA MICHELO, et al.,                         )
                                                 )
                      Plaintiffs,                )
v.                                               )
                                                 )       18 Civ. 1781 (PGG)
NATIONAL COLLEGIATE STUDENT                      )       18 Civ. 7692 (PGG)
LOAN TRUST 2007-2, et al.,                       )
                                                 )
                 Defendants.           )
______________________________________
      REPLY IN SUPPORT OF TRANSWORLD SYSTEMS INC.’S
                MOTION FOR PROTECTIVE ORDER

       NOW COMES Transworld Systems Inc. (“TSI”), through undersigned

counsel, and for its Reply in Support of its Motion for Protective Order pursuant to

Federal Rule of Civil Procedure 26, states as follows:

I.     Introduction

       On August 31, 2020, this Court entered an Order modifying its August 6,

2020 Order so that TSI was not required to disclose the CIDs served upon it by the

CFPB during the parties’ meet-and-confer process and requiring TSI to file a

motion for protective order, if any, by September 14, 2020 addressing its

overbreadth objection as to plaintiffs’ Request for Production No. 19. To that end,

on September 4, 2020, counsel for TSI and for plaintiffs conducted a meet-and-

confer conference to discuss a possible narrowing or limitation to Request No. 19.

       During the meet-and-confer, plaintiffs’ counsel requested confirmation as

to the number of documents that were produced to the CFPB pursuant to the CIDs.

The undersigned advised plaintiffs’ counsel that Venable LLP represented TSI
    Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 2 of 12




with regard to the CFPB investigation, that TSI was re-assembling the production

made to the CFPB, and that the undersigned was unaware as to the exact number

of documents produced by TSI to the CFPB. The undersigned further stated that

TSI would consider responding to a narrowed Request No. 19 that contemplated

specific categories of documents that were produced to the CFPB.1

        Initially, TSI is compelled to respond to specific claims made by plaintiffs

related to alleged “admissions” made during the meet and confer conference.

Specifically, plaintiffs assert in their brief that during that meet and confer call,

counsel for TSI stated that TSI “would not provide Plaintiffs details about the

nature of the CFPB documents, because TSI’s counsel during the CFPB

investigation (Venable LLP) had somehow lost a list of the CFPB documents, or

the computer folder that would have been created at the time these documents

were provided to the CFPB by TSI’s counsel.” Doc. 229 in Case 1:18-cv-01781-

PCG-BCM, pp. 3-4 (emphasis in original).              Plaintiffs double-down on this

allegation by stating that an admission had been made during the meet and confer



1
  TSI did not refuse to provide information regarding the “details about the nature of the
CFPB documents”, but, instead, advised that undersigned counsel had not personally seen
or reviewed the production, so was unable to state with any precision the number of
documents or pages of documents that had been produced to the CFPB. See Ex. A, 7.
Plaintiffs’ counsel was also notified that all of the documents that had been produced to
the CFPB by TSI during the course of a three year long investigation involved several
separate productions, and that those documents were not stored in one central repository.
See Ex. A, 7. Last, TSI has repeatedly requested a narrowing of the request by plaintiffs
to consider the privacy implications (at a minimum, the documents seek private consumer
information), and to determine whether such a narrowed request could be adequately
responded to by TSI.

                                            2
    Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 3 of 12




that Venable, LLP had breached a statutory duty to preserve documents. Id, p. 3,

fn. 5.

         No such statements or admissions were made by counsel for TSI. And to

remove any potential ambiguity, TSI is submitting the Declaration of James K.

Schultz to make clear that no such statements or admissions were made that any

lists, documents or computer files have been lost. See Declaration of James K.

Schultz attached at Exhibit A.

         Counsel for TSI has never stated at any time that TSI had lost any list of

documents or the actual documents that were submitted to the CFPB. Ex. A,            5.

Moreover, TSI did not make any statements at any time to plaintiffs’ counsel that

any computer file that might have been created at the time of the production of the

documents to the CFPB had been lost. Ex. A,        6.

         Plaintiffs’ statement in their opposition brief asserting that counsel for TSI

made a statement that any documents, lists of documents or computer files had

been lost is not correct. Ex. A,   10.

         More substantive to the instant discovery dispute, and as has been discussed

previously by TSI, Request No. 19 as currently constructed is overbroad and

improper. TSI has repeatedly requested directly to plaintiffs, and now asks this

Court, to narrow Request No. 19 to give TSI the opportunity to meaningfully

address privacy and privilege concerns of numerous consumers2 while at the same


2
  As this Court identified in its August 31, 2020 Order, TSI withheld documents in
response to the CFPB CIDs as privileged.
                                           3
    Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 4 of 12




time, to produce those documents that are relevant to and within scope of the

claims of this case, and not the CFPB investigation. This simple and reasonable

proposal is achieved simply by tying plaintiffs’ document request to the actual

claims they make in this case (i.e., documents provided to the CFPB regarding

TSI’s (or NCO’s) affiants review of New York affidavits, or some iteration of that

request), and not the alleged wrongdoing investigated years ago by the CFPB.

Plaintiffs have continually refused any narrowing or limitation whatsoever,

therefore requiring the bringing of this motion.

        Further, TSI has not “concealed” anything from this Court as plaintiffs’

suggest.3 See Dkt. 227, p. 2. Initially, TSI highlighted in its motion4 that the

CFPB had not asserted a privilege (as of the filing of the motion); however, as

noted in the CFPB’s letter, the CFPB did not take any position regarding any

privilege belonging to TSI that may apply. As such, TSI, in good faith, continued,

and continues, to assert its “reverse-engineering” and “confidentiality” arguments.

The CFPB’s letter has not altered that position.

        Moreover, TSI’s motion did not “conceal” its position with regard to

plaintiffs’ Request No. 19.        TSI’s motion makes very clear that it “met and

conferred with Plaintiffs about possible narrowing of Plaintiffs’ Request No. 19 to
3
  Plaintiffs position is all the more hypocritical given that they failed to advise this Court,
or any counsel to this case, that they had ongoing litigation pending against the CFPB for
nearly two years in the FOIA litigation regarding the same documents that they now seek
from TSI (and where they continue to seek the investigatory transcripts directly from
TSI).
4
  See Dkt. Dkt. No. 227 in Case No. 18-CV-1781, and Dkt. No. 158 in Case No. 18-CV-
7692, p. 6.


                                              4
    Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 5 of 12




the actual claims against TSI, in this case, and Plaintiffs refused to agree to any

limitation or modification to Request No. 19”.5 This Court’s August 31, 2020

Order did not require TSI to produce the CIDs, nor did it require TSI to “provide

Plaintiffs with additional detail concerning the nature of the CFPB documents.”6

Rather, that Order required that the parties meet and confer in an effort “to resolve

or narrow their remaining disputes concerning plaintiffs’ Document Request No.

19”. See Dkt. 219 in Case No. 18-CV-1781, Dkt. 150 in Case No. 18-CV-7692, p.

6, 9-10.    TSI, in good faith, sought to narrow the request to categories of

information relevant to this case; however, plaintiffs refused to agree to any

limitations or narrowing of that request, prompting the filing of TSI’s motion.7


5
  See Dkt. Dkt. No. 227 in Case No. 18-CV-1781, and Dkt. No. 158 in Case No. 18-CV-
7692, p. 4.
6
  Indeed, if plaintiffs truly believe that the CFPB was investigating the exact same
allegations at issue in this case, which is clearly not accurate, then it defies logic that they
somehow need TSI to provide the CIDs issued by the CFPB regarding the content and
nature of the documents produced to assist plaintiffs in tailoring their request in some
way. The CFPB issued the TSI Consent Order, and it is a public document so plaintiffs
can literally make the determination of what was at issue simply by reading it. The
concept that TSI should be forced to determine how to narrow the request in a way so
that plaintiffs’ can build their case is illogical and skips the first step of plaintiffs
explaining how their request is relevant to begin with. See Fed. R. Civ. P. 26(b)(1)
(“Parties may obtain discovery regarding any nonprivileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case, considering the
importance of the issues at stake in the action, the amount in controversy, the parties’
relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues, and whether the burden or expense of the proposed
discovery outweighs its likely benefit.”) (emphasis added).
7
  Plaintiffs argue that Judge Gardephe’s consideration of the CFPB issue is irrelevant
because it was discussed in the context of plaintiffs requests to the Trusts; however, TSI
cited to Judge Gardephe’s thoughts more generally for the position that narrowed and
tailored requests should be submitted rather than a blanket request for all the documents
given to the CFPB. It is difficult to see how it does not apply equally to the request just
because it went to TSI instead of the Trusts.
                                               5
    Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 6 of 12




         Plaintiffs’ briefs suffers equally in substance. Plaintiffs accuse TSI of not

raising error with this Court’s prior rulings and with filing a veiled sur-reply as the

initial motion. However, this Court requested that TSI address its overbreadth

arguments, which it clearly did by addressing how the Court’s decisions in Chery

v. Conduent Educ. Servs., LLC, No. 1:18-CV-75 (DNH/CFH), 2020 WL 4783167,

at *1 (N.D.N.Y. Aug. 18, 2020) and Munoz v. PHH Corp., No. 1:08-CV-0759-

AWI-BAM, 2013 WL 684388 (E.D. Cal. Feb. 22, 2013) apply to the facts in this

case.8

         As TSI noted in its Motion, the ultimate take-away is that courts in Chery

and Munoz tied the discovery sought there to the actual allegations in the case.

Here, on the other hand, plaintiffs continue to simply and broadly request all

documents that TSI produced to the CFPB with no connection whatsoever to New

York (or any state at all), specific alleged violations, a specific time period, or a

specific law firm or National Collegiate Trust. As such, Request No. 19 is the

epitome of a fishing expedition. Where TSI has asserted meritorious defenses to

plaintiffs’ claims that it intends to fight on a dispositive motion (and at class

certification), this Court should balance TSI’s rights under Rule 26 with plaintiffs’

rights to discovery that is actually relevant to their case, as the Court did in Chery.

Plaintiffs have not explained how the entire production to the CFPB is somehow


8
  Plaintiffs position is all the more brazen given that they simply fail to address TSI’s
distinguishing of those cases, instead just relying upon their tired position that TSI is
supposedly rehashing arguments.


                                           6
 Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 7 of 12




relevant to plaintiffs’ actual claims in this case. In fact, and tellingly, at no point in

time does plaintiffs’ brief make any argument or offer any explanation as to how

the documents encompassed by Request No. 19 are relevant to their claims.

Simply put, a request for the production of documents that is not relevant, and

lacks the capacity to lead to the discovery of admissible documents, is an

overbroad request.

       Plaintiffs continue by contending that TSI “sabotaged” the meet-and-confer

process. This too is wrong, as simply indicating that TSI was working to assemble

the production, and that the undersigned was not aware as to the full scope of the

CIDs is not sabotaging the meet-and-confer process. The undersigned requested

that plaintiffs, in reliance upon their actual complaint, written and oral discovery

in the case so far (which has been voluminous and involved the deposition of TSI

and the Trusts’s corporate representative), and the TSI Consent Order, narrow

their request tied to the actual allegations in this case. Plaintiffs make this out to

be a herculean effort because TSI has not provided to them the CIDs themselves.

A simple review of the TSI Consent Order however makes clear as to what the

CFPB was investigating (although, TSI did not make any admissions of any

violations by entering into the consent order). Requesting that plaintiffs narrow

their request is, and has always been, a reasonable request that plaintiffs have




                                            7
    Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 8 of 12




unreasonably rejected as plaintiffs instead want to simply ride coattails on a CFPB

investigation that was different from the claims made in this case.9

        Plaintiffs again rely on Chery to argue, ineffectively, that this Court should

broadly allow unfettered discovery, but, as noted in TSI’s motion, that was not the

result in Chery where Judge Hummel determined that the request was overbroad.

Additionally, in Munoz, the plaintiffs sought discovery related to a RESPA claim

where the CFPB was investigating the exact same claim, and their requests were

tied to the same allegations that the CFPB was investigating, unlike here. Notably,

plaintiffs failed to address TSI’s arguments or these aspects of Chery and Munoz

whatsoever.

        Instead, plaintiffs argue that they are now entitled to nationwide class

discovery to apparently justify their request for all CFPB documents. To that end,

plaintiffs cite to their complaint to argue that the parties to this case, and this

Court, should have known all along that they intended to represent a nationwide

class, and astonishingly make the statement that “[a]ll Defendants, and this Court,

have long recognized the Class here as a national one…”. See Dkt. 229 in Case

No. 18-CV-1781, Dkt. 160 in Case No. 18-CV-7692, p. 6. In their response brief,
9
  Plaintiffs contend that TSI’s motion is somehow procedurally or substantively defective
because “TSI has not ‘in good faith conferred or attempted to confer’ with Plaintiffs
concerning the nature of the CFPB documents—despite clear instruction from this Court
as to how such dialogue should proceed…”; however, this Court did not require TSI to
produce the CIDs and simply required the parties to attempt to resolve or narrow the
Request, which TSI did by requesting plaintiffs narrow their request as to specific
categories of documents rather than all documents TSI produced to the CFPB. Again,
plaintiffs’ position has consistently been to produce all the documents (and the
investigatory transcripts). It is difficult to see how TSI approached the meet-and-confer
in anything other than good faith.
                                           8
 Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 9 of 12




plaintiffs contend that they defined the class as “all consumers sued in any state in

collection lawsuits prosecuted for the benefit of any Trust Defendant.” (emphasis

in original). But that is not quite true. The class definition in plaintiffs actual

complaint is as follows: “(a) all persons sued in state-court lawsuits related to the

collection of consumer debt, (b) in which any Trust Defendant was identified as

plaintiff in the complaint, (c) within six years of the date of the filing of this

action.” Dkt. 124 in Case No. 18-CV-1781, Dkt. 72 in Case No. 18-CV-7692, p.

9. Plaintiffs addition of the word “any” is easily discernable.10

       Plaintiffs suggestion that this Court, and the parties, have long recognized

the class here as national in scope is not supported by the record, especially given

that plaintiffs reliance on that statement is a short excerpt from the transcript from

the recent August 4, 2020 hearing alone. Simply put, the re-production of the

documents submitted to the CFPB on a nationwide scale is improper here when

the claims are predicated upon violations of New York law and are not applicable

outside of New York.11 Additionally, plaintiffs request makes little sense in the


10
   Plaintiffs contend they are the master of their complaint; however, their complaint, on
its face, does not contemplate a nationwide class. It is, at best, ambiguous, and plaintiffs
now are attempting to remove that ambiguity to support their claim for overbroad
discovery on a national level.
11
   Indeed, TSI has continually taken this position in opposing plaintiffs’ objections to this
Court July 17, 2020 order regarding the Forster & Garbus LLP documents. See Dkt. 222
in Case No. 18-CV-1781; Dkt. No. 153 in Case No. 18-CV-7692. Amazingly, in
plaintiffs Objections to this Court’s July 17, 2020 Order, they have yet another
interpretation of their defined class. See Dkt. 202, p. 7 (“Plaintiffs here constitute a
nationwide Class of ‘(a) all persons sued in state-court lawsuits related to the collection
of consumer debt, (b) in which any Trust Defendant was identified as plaintiff in the
complaint . . . .’”).


                                             9
Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 10 of 12




context of their actual claims, and, where, as here, all alleged acts occurred in the

state of New York (and F&G only files lawsuits on behalf of the Trusts in New

York).

         The Trusts own debts for student loan borrowers nationwide, and TSI

services such accounts as the post-default servicer; however, the claims in this

lawsuit are only predicated upon actions taken in New York courts. As such,

plaintiffs’ accusation that TSI is attempting to re-define the class narrowly misses

the mark because, as reflected in this brief, it is plaintiffs that have attempted to

morph the actual allegations in their complaint to fit their desired discovery.

         Finally, while the CFPB has taken the current position that it will not seek

to assert any of its privileges in this case, it was also equally clear that TSI could

assert its own. The CFPB did not “disavow” or “disallow” any arguments TSI has

for withholding the production as plaintiffs suggest. TSI has a right, independent

of the CFPB’s position, to raise its “reverse-engineering” and “confidentiality”

positions. TSI did so to preserve its right to a potential appeal. TSI has not hidden

or concealed the CFPB’s position and has only asserted what it considers to be its

own rights to preclude the entry of a potential order requiring that it turn over its

entire production to the CFPB to private plaintiffs.



         WHEREFORE, Transworld Systems Inc., respectfully request that this

Honorable Court enter a protective order, deny plaintiffs’ request for documents



                                          10
Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 11 of 12




and information produced by TSI to the CFPB as requested, and for all other and

further relief that this Court deems just and appropriate.

                                           Respectfully submitted,

                                           /s/ James K. Schultz
                                           James K. Schultz
                                           Sessions, Fishman, Nathan & Israel
                                           1545 Hotel Circle South, Suite 150
                                           San Diego, California 92108
                                           Telephone: (619) 296-2018
                                           Email:        jschultz@sessions.legal

                                           Bryan Shartle
                                           Sessions, Fishman, Nathan & Israel
                                           3850 N. Causeway Blvd., Ste. 200
                                           Metairie, LA 70002
                                           Telephone: (504) 846-7917
                                           E-mail:       bshartle@sessions.legal

                                           Morgan I. Marcus
                                           Sessions, Fishman, Nathan & Israel
                                           141 W. Jackson Blvd., Ste. 3550
                                           Chicago, Illinois 60604
                                           Telephone: (312) 578-0990
                                           E-mail:       mmarcus@sessions.legal

                                           Aaron R. Easley
                                           Sessions, Fishman, Nathan & Israel
                                           3 Cross Creek Drive
                                           Flemington, New Jersey 08822-4938
                                           Telephone: (908) 237-1660
                                           E-mail:       aeasley@sessions.legal

                                           Attorneys for Transworld Systems Inc.




                                          11
Case 1:18-cv-01781-PGG-BCM Document 231 Filed 09/23/20 Page 12 of 12




                        CERTIFICATE OF SERVICE

      I hereby certify that on September 23, 2020 a true and correct copy of the

foregoing was served upon the attorneys of record by operation of the ECF filing

system, including:

      Gregory A. Frank
      Marvin L. Frank
      Asher Hawkins
      FRANK LLP
      370 Lexington Avenue, Suite 1706
      New York, New York 10017
      gfrank@frankllp.com
      mfrank@frankllp.com
      ahawkins@frankllp.com




                                        /s/ James K. Schultz




                                      12
